     Case 5:20-mj-00019 Document 6 Filed 06/02/20 Page 1 of 1 PageID #: 48



                 UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY


UNITED STATES OF AMERICA


v.                                  CRIMINAL NO. 5:20-mj-00019


SEARCH WARRANT


                             MOTION TO UNSEAL

      Comes now the United States of America, by Andrew J. Tessman,

Assistant United States Attorney, for the Southern District of

West Virginia and moves this Court to unseal the Search and Seizure

Warrant and all related documents in this case.


                                    Respectfully submitted,

                                    UNITED STATES OF AMERICA

                                    MICHAEL B. STUART
                                    United States Attorney


                              By:
                                    ANDREW J. TESSMAN
                                    Assistant United States Attorney
                                    West Virginia Bar No. 13734
                                    300 Virginia Street, East
                                    Room 4000
                                    Charleston, WV 25301
                                    Telephone: 304-345-2200
                                    Email: andrew.tessman@usdoj.gov
